Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The rejection under 35 U.S.C. §112(b) is withdrawn in view of claim amendments filed 10/28/2021. 
With regard to rejection under 35 U.S.C. §101, the amendments clarify the process of filtering sequence activity data, using the filtered data to train an improved model, identifying new biomolecules using the improved model, and synthesizing or expressing the new biomolecules that are improved on their ligand activities as determined by an assay. The claim includes non-abstract elements in steps (d) and (e) of synthesizing, expressing, and assaying biomolecules that are improved in their ligand activities. As such, claim 1 incorporates any putative abstract ideas into a practical application of manufacturing biomolecules having improved ligand activities in a computer-assisted directed evolution process. Thus claim 1 is patent eligible under Step 2A Prong Two of USPTO's patent eligibility test.

Claims 5-9, drawn to non-elected species, are rejoined and are deemed allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb